FILE COPY




                                  COURT OF APPEALS
                                      SECOND DISTRICT          OF      TEXAS
CHIEF JUSTICE                                                                    CLERK
 TERRIE LIVINGSTON                    TIM CURRY CRIMINAL JUSTICE CENTER            DEBRA SPISAK
                                           401 W. BELKNAP, SUITE 9000
JUSTICES                                 FORT WORTH, TEXAS 76196-0211            CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                               LISA M. WEST
  ANNE GARDNER                                 TEL: (817) 884-1900
  SUE WALKER                                                                     GENERAL COUNSEL
  BILL MEIER                                  FAX: (817) 884-1932                 CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                            www.txcourts.gov/2ndcoa



                                        October 29, 2015

    Catherine Luft                                       Jason Edward Niehaus
    Assistant Criminal District Attorney                 Bodkin Niehaus & Dickson
    1450 East McKinney                                   207 Hickory St., Suite 309
    Denton, TX 76209                                     Denton, TX 76201
    * DELIVERED VIA E-MAIL *                             * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number: 02-15-00046-CR
                                          02-15-00047-CR
                 Trial Court Case Number: F-2013-0121-B
                                          F-2014-0742-B

    Style:       Brent Stephens
                 v.
                 The State of Texas

           Please be advised that this cause has been set for submission with oral
    argument on Tuesday, December 08, 2015, at 10:30 AM, before a panel
    consisting of Chief Justice Livingston, Justice Meier and Justice Gabriel, in the
    courtroom of the Court of Appeals for the Second District of Texas, which is
    located on the 9th floor of the Tim Curry Criminal Justice Center. This panel
    is subject to change by the court. See Tex. R. App. P. 39.8.

          All references to persons or details that could identify the children should
    be disguised to protect the minors’ identity.

           A party may, but is not required to, submit three (3) paper copies of the
    party’s brief as a courtesy gesture to the panel. The courtesy copies should be
    submitted to the court no later than seven (7) days before the scheduled oral
    argument date.

          All attorneys who are arguing before this court will need to arrive before
    the scheduled argument time to check in with the clerk in the courtroom and
    announce how much time is needed for oral argument. This Court’s case
                                                                          FILE COPY

02-15-00046-CR
October 29, 2015
Page 2


submissions         are       listed      on      our      website                at
http://www.search.txcourts.gov/Submission.aspx?coa=coa02&s=c.

       NOTE: Any party waiving oral argument is required to notify this court and
all parties at least seven (7) days before the scheduled submission date. Unless
argument is waived under Local Rule 4.D., counsel shall appear at the time set
for oral argument.

       This Court's local rules limit oral argument to fifteen (15) minutes per side
and an additional five (5) minutes for appellant's rebuttal. Any additional time
must be requested before submission date. If you request less than the allotted
time, you will not be allowed to extend past that time.

       Because this court’s oral arguments are digitally recorded and made
available to the public on its website, all references to persons or details that
could identify the children should be disguised to protect the minors’ identity.
Any party desiring that the oral argument should not be made available to the
public on the court’s website should file a motion requesting that relief.

                                             Respectfully yours,

                                             DEBRA SPISAK, CLERK


                                             By: Shoshanna Cordova, Deputy
                                             Clerk